 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN MOUNTJOY,                               No. 2:15-cv-02204-TLN-DB
12                        Plaintiff,
13           v.                                      ORDER
14    BANK OF AMERICA N.A., SETERUS,
      INC., FEDERAL NATIONAL
15    MORTGAGE ASSOCIATION, and
      RECONTRUST
16
                          Defendants.
17

18

19          This matter is before the Court on Defendant Seterus, Inc.’s (“Defendant”) Motion to

20   Dismiss Plaintiff's Third Amended Complaint (“TAC”). (ECF No. 50.) Plaintiff Calvin

21   Mountjoy (“Plaintiff”) opposed the Motion. (ECF No. 59.) Defendant replied. (ECF No. 61.)

22   For the reasons set forth below, the Court GRANTS in part and DENIES in part Defendants’

23   Motion to Dismiss.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          This action involves real property at 8647 Adamstown Way, Elk Grove, California. (ECF

 3   No. 49 at ¶ 5.) In or around 2012, Plaintiff filed a lawsuit (“Mountjoy I”) in the Superior Court

 4   of California, County of Sacramento against Bank of America, N.A. (“BANA”) for wrongful

 5   foreclosure of Plaintiff’s home loan. (Id. at ¶¶ 20–22.) Plaintiff alleges on June 5, 2012, BANA

 6   rescinded the Notice of Default and wrongful sale. (Id. at ¶ 21.) Mountjoy I ended in a settlement

 7   between the parties on January 29, 2014. (Id. at ¶ 22.) Plaintiff alleges the settlement agreement

 8   required BANA to assist in any and all reviews of loan modification applications. (Id. at ¶ 32.)

 9          Sometime thereafter, Plaintiff began working with Severson & Werson, BANA’s previous

10   counsel, to complete and submit a completed loan modification application. (ECF No. 49 at ¶

11   34.) Plaintiff alleges there was no contact person other than Severson & Werson until October 4,

12   2014, when BANA designated a specific contact person. (Id. at ¶ 35.) Plaintiff further alleges

13   that sometime after the settlement of Mountjoy I, BANA sent him statements instructing him not

14   to make payments and that Plaintiff relied on the belief that BANA was correcting the errors. (Id.

15   at ¶ 43.) Plaintiff asserts Defendant failed to offer a full accounting of the loan, charged

16   unexplained amounts, and subsequently alleged Plaintiff should have paid an occupancy fee even

17   for the period in which he was not on the title. (Id. at ¶ 44.) On or about February 17, 2015,

18   BANA denied Plaintiff’s home loan modification application, and Plaintiff asserts BANA did not

19   provide reasons for its denial. (Id. at ¶¶ 42, 54.)

20          On March 11, 2015, Plaintiff alleges BANA informed him it would transfer servicing of
21   the loan to Defendant. (ECF No. 49 at ¶ 82.) On or about April 14, 2015, BANA transferred the

22   loan to Defendant and allegedly gave Defendant erroneous and misleading loan information

23   knowing Defendant would use that information to foreclose on the loan and evict Plaintiff. (Id. at

24   ¶¶ 59, 99.) On May 13, 2015, Defendant recorded a Notice of Trustee Sale. (Id. at ¶ 62.)

25   Plaintiff alleges Defendant demanded full repayment of the loan on May 18, 2015. (Id. at ¶ 82.)

26   ///
27   ///

28   ///

                                                           2
 1          Plaintiff asserts he requested a modification packet from Defendant and returned it by fax

 2   on June 12, 2015, but Defendant did not act on the completed package. (ECF No. 49 at ¶ 107.)

 3   The TAC contends Defendant did not provide a single point of contact after Plaintiff submitted a

 4   modification packet, and Defendant did not provide Plaintiff with a written acknowledgement of

 5   the receipt of his application packet within five days. (Id. at ¶¶ 109, 110.) Plaintiff asserts

 6   Defendant could not determine his eligibility for modification in the short amount of time in

 7   which it serviced the loan. (Id. at ¶ 103.) On June 23, 2015, Plaintiff’s counsel contacted

 8   Defendant’s in-house counsel who requested supporting documents from Plaintiff. (Id. at ¶ 96.)

 9   Plaintiff alleges his counsel informed Defendant verbally and in writing of the history of the loan

10   and the need for an audit and modification. (Id. at ¶¶ 61, 113.) Despite Plaintiff’s notice, he

11   alleges Defendant proceeded with the foreclosure and recklessly disregarded the probability that

12   he would suffer emotional distress. (Id. at ¶¶ 188–190.)

13          On June 26, 2015, Federal National Mortgage Association (“FNMA”) bought Plaintiff’s

14   home at a foreclosure sale, and a Trustee’s Deed Upon Sale was recorded. (ECF No. 49 at ¶ 63.)

15   Following the sale to FNMA, Plaintiff alleges Defendant papered his door with foreclosure and

16   eviction notices even though it was aware Plaintiff was represented by counsel and had asked to

17   be noticed through counsel’s office. (Id. at ¶ 66.) As a result of the foreclosure, Plaintiff states

18   he had to go to the doctor on multiple occasions for heart pains. (Id.) In addition to the paper

19   notices, Plaintiff alleges Defendant continually harassed him through automated collection calls

20   to his home phone and cell phone. (Id. at ¶ 67.) Plaintiff believed he was in default on his home
21   loan when Defendants attempted to collect a debt. (Id. at ¶ 72.) Plaintiff further alleges he was

22   not allowed to access his heart medication and was only given two hours on selective weekdays

23   to remove his property. (Id. at ¶¶ 69, 116.) Plaintiff states that he continues to suffer mental and

24   emotional stress and sees a physician on a regular basis for physical conditions resulting from and

25   exasperated by stress, including a heart condition and loss of sight. (Id. at ¶¶ 76, 191.)

26   ///
27   ///

28   ///

                                                        3
 1          On April 2, 2015, Plaintiff filed a lawsuit against BANA in California Superior Court,

 2   County of Sacramento. (ECF No. 1-1.) On October 22, 2015, BANA removed the case to this

 3   Court. (ECF No. 1.) Following a motion to dismiss by BANA (ECF No. 5), Plaintiff filed a

 4   First Amended Complaint as a matter of right pursuant to Federal Rule of Civil Procedure 15, and

 5   Defendant and FNMA were added as parties. (ECF No. 10.) Following a second motion to

 6   dismiss by BANA (ECF No. 13), Plaintiff filed a Second Amended Complaint on August 30,

 7   2016, amending certain claims and adding six new claims. (ECF No. 26.) Defendant and BANA

 8   filed two separate Motions to Dismiss in September of 2016. (ECF Nos. 29, 30.) As to

 9   Defendant’s motion, the Court dismissed three claims with prejudice, dismissed five claims with

10   leave to amend, and in all other aspects denied the motion. (ECF No. 44 at 25–26.) On May 8,

11   2018, Plaintiff filed a Third Amended Complaint. (ECF No. 49.) On May 29, 2018, Defendant

12   filed the instant Motion to Dismiss. (ECF No. 50.) Plaintiff opposed. (ECF No. 59.) Defendant

13   replied. (ECF No. 60.) The Court has since dismissed BANA and FNMA with prejudice

14   pursuant to Plaintiff’s voluntary dismissal under Federal Rule of Civil Procedure 41(a). (ECF

15   No. 64.)

16          II.     STANDARD OF LAW

17          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal

18   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Federal Rule of

19   Civil Procedure 8(a) requires that a pleading contain “a short and plain statement of the claim

20   showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556 U.S. 662, 678–79
21   (2009). Under notice pleading in federal court, the complaint must “give the defendant fair notice

22   of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S.

23   544, 555 (2007) (internal quotations omitted). “This simplified notice pleading standard relies on

24   liberal discovery rules and summary judgment motions to define disputed facts and issues and to

25   dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

26   ///
27   ///

28   ///

                                                       4
 1          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

 2   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give plaintiff the benefit of every

 3   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

 4   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

 5   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

 6   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

 7   factual content that allows the court to draw the reasonable inference that the defendant is liable

 8   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. 544, 556 (2007)).

 9          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

10   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

11   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

12   unadorned, the defendant–unlawfully–harmed–me accusation.” Iqbal, 556 U.S. at 678. A

13   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

14   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

15   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

16   statements, do not suffice.”). Moreover, it is inappropriate to assume that the plaintiff “can prove

17   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

18   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

19   U.S. 519, 526 (1983).

20          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough
21   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

22   Twombly, 550 U.S. at 570). Only where a plaintiff has failed to “nudge[] [his or her] claims . . .

23   across the line from conceivable to plausible,” is the complaint properly dismissed. Id. at 680.

24   While the plausibility requirement is not akin to a probability requirement, it demands more than

25   “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is

26   “a context–specific task that requires the reviewing court to draw on its judicial experience and
27   common sense.” Id. at 679.

28   ///

                                                         5
 1          If a complaint fails to state a plausible claim, “[a] district court should grant leave to

 2   amend even if no request to amend the pleading was made, unless it determines that the pleading

 3   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130

 4   (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995)); see

 5   also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

 6   denying leave to amend when amendment would be futile). Although a district court should

 7   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

 8   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its complaint.”

 9   Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir. 2013) (quoting

10   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

11          III.    ANALYSIS

12          The Court again notes Plaintiff’s Opposition fails to respond to or completely ignores

13   some of the arguments raised by Defendant. In its previous Order, the Court decided whether

14   Plaintiff waived an uncontested issue on a case by case basis. (ECF No. 44 at 6–7.) Plaintiff has

15   again placed the Court in the position of determining just how much of Plaintiff’s work the Court

16   will do for him. Therefore, the Court assumes Plaintiff has waived and abandoned issues to

17   which he does not respond. See Stichting Pensioenfonds ABP v. Countrywide Financial Corp.,

18   802 F. Supp. 2d 1125, 1132 (C.D. Cal. 2011) (“[F]ailure to respond in an opposition brief to an

19   argument put forward in an opening brief constitutes waiver or abandonment in regard to the

20   uncontested issue.”).
21                  A.       Claim One: Violation of California Homeowners Bill of Rights

22          Defendant moves to dismiss Plaintiff’s Homeowners Bill of Rights (“HBOR”) claim on

23   the basis that Plaintiff has not pled a violation under California Civil Code § 2923.7 (“§ 2923.7”)

24   or § 2924.10, and Defendant did not have a duty to review Plaintiff for a loan modification. To

25   state a claim pursuant to HBOR, a plaintiff must plead “(1) a material violation of one of the

26   enumerated code sections; (2) by a mortgage servicers, mortgagee, trustee, beneficiary, or
27   authorized agent; (3) that causes actual economic damages.” Heflebower v. JPMorgan Chase

28   Bank, N.A., No. 1:12-CV-1671, 2014 WL 897352, at *12 (E.D. Cal. March 6, 2014) (citing

                                                        6
 1   Rockridge Trust v. Wells Fargo, N.A., 985 F. Supp. 2d 1110, 1149 (N.D. Cal. 2013)). Plaintiff

 2   contends he pleaded sufficient facts to establish code violations and to establish Defendant’s duty

 3   to review Plaintiff’s loan modification application.

 4                         i.       Section 2923.7

 5          First, Defendant argues the text of § 2923.7 requires the borrower make a specific request

 6   for a single point of contact. See Williams v. Wells Fargo Bank, N.A., No. EDCV 13-02075 JVS

 7   (DTBx), 2014 WL 1568857, at *8 (C.D. Cal. Jan. 27, 2014). However, this Court has explained

 8   on prior occasions, “[u]nder the plain meaning of the statute, a mortgage servicer’s obligation to

 9   establish a single point of contact is triggered” upon a borrower’s request for a foreclosure

10   prevention alternative. Swasey v. Seterus, Inc., No. 2:16-cv-0133-TLN-EFB, 2018 WL 3017554,

11   at *13 (E.D. Cal. June 14, 2018) (citing Green v. Cent. Mortg. Co., 148 F. Supp. 3d 852, 874

12   (N.D. Cal. Dec. 1, 2015)). Plaintiff has alleged he requested and then submitted a completed

13   modification on June 12, 2015, and Defendant did not establish a single point of contact.

14   Therefore, Plaintiff has stated sufficient facts to demonstrate a potential violation of § 2923.7.

15          Second, Defendant argues Plaintiff has not pled facts showing that any alleged violation

16   of § 2923.7 was “material.” Defendant contends in order to meet this burden Plaintiff must plead

17   facts showing how Defendant’s failure to appoint a single point of contact affected his ability to

18   submit a completed loan modification application or his ability to have the application reviewed.

19   See Jacobik v. Wells Fargo, N.A., No. 17-cv-05121-LB, 2018 WL 1184812, at *7 (N.D. Cal. Mar.

20   7, 2018). Plaintiff alleges he requested and submitted a completed modification application on
21   June 12, 2015, Defendant did not establish a single point of contact, and Defendant did not review

22   the application before selling the home at auction.

23          Generally, “Courts have interpreted the term ‘material’ to refer to whether the alleged

24   violation affected a plaintiff’s loan obligations or the modification process.” Cornejo v. Ocwen

25   Loan Servicing, LLC, 151 F. Supp. 3d 1102, 1113 (E.D. Cal. 2015). Reviewing the facts in light

26   most favorable to the Plaintiff, the TAC alleges facts showing a plausible claim that Defendant’s
27   failure to appoint a single point of contact resulted in the sale of Plaintiff’s home. Plaintiff

28   alleges he submitted a completed application on June 12, 2015, but his home was sold before he

                                                         7
 1   was able to successfully submit a completed loan modification application, or have it reviewed.

 2   Defendant’s failure to appoint a single point of contact may have delayed or prevented the review

 3   of Plaintiff’s modification application. Therefore, Plaintiff has stated enough facts to survive

 4   Defendant’s Motion to Dismiss regarding his claim under § 2923.7.

 5                          ii.      Section 2923.3 and 2923.5

 6             Defendant argues neither § 2923.3 nor § 2923.5 impose an obligation to review Plaintiff’s

 7   loan modification application. Specifically, Defendant contends § 2923.3 only regulates the

 8   delivery and contents of notices of default and notices of sale and is not applicable to the instant

 9   dispute. Plaintiff does not oppose Defendant’s argument, and therefore, concedes that § 2923.3

10   does not apply. Defendant further argues § 2923.5 is also inapplicable to the current dispute since

11   it regulates the timing of when a notice of default may be recorded and Plaintiff concedes

12   Defendant did not record a notice of default against Plaintiff. In opposition, Plaintiff asserts that

13   Defendant’s admission that it did not issue a notice of default against Plaintiff shows that the

14   foreclosure sale was void. In reply, Defendant argues the HBOR provisions at issue do not have

15   any retroactive impact and were not enacted until 2013, while the Notice of Default was recorded

16   in 2009. As a result, Plaintiff cannot sustain a claim based on regularities in the recording of the

17   notice of default in 2009. See Sears v. Bank of Am., N.A. No. 2;13-cv-01664-KJM-AC, 2013 WL

18   6199197, at *3 (E.D. Cal. Nov. 27, 2013).

19             Both parties, however, fail to address the fundamental obstacle to stating a cause of action

20   pursuant to either § 2923.3 or § 2923.5. As stated earlier, in order to state a claim under HBOR,
21   Plaintiff must allege: “(1) a material violation of one of the enumerated code sections; (2) by a

22   mortgage servicers, mortgagee, trustee, beneficiary, or authorized agent; (3) that causes actual

23   economic damages.” Heflebower v. JPMorgan Chase Bank, 2014 WL 897352, at *12. Since the

24   foreclosure sale has already occurred, California Civil Code § 2924.12(b) applies which explicitly

25   states;
                      After a trustee’s deed upon sale has been recorded, a mortgage
26                    servicer, mortgagee, trustee, beneficiary, or authorized agent shall be
27                    liable to a borrower for actual economic damages pursuant to Section
                      3281, resulting from a material violation of Section 2923.55, 2923.6,
28                    2923.7, 2924.9, 2924.10, 2924.11, or 2924.17 by that mortgage

                                                         8
 1                  servicer, mortgagee, trustee, beneficiary, or authorized agent where
                    the violation was not corrected and remedied prior to the recordation
 2                  of the trustee’s deed upon sale.
 3
     Cal. Civ. Code § 2924.12(b). Since HBOR does not authorize a private right of action for
 4
     violations of §§ 2923.3 or 2923.5, Plaintiff cannot state a claim for recovery based on the
 5
     violation of those provisions.
 6
                         iii.         Section 2924.10
 7
            Defendant contends Plaintiff cannot state a claim under § 2924.10 since it was repealed on
 8
     January 1, 2018, and furthermore, even if it had not been, Plaintiff’s claim fails because he has
 9
     not shown he was entitled to a review for a loan modification and/or that the violation of §
10
     2924.10 was material. See Jacobik v. Wells Fargo, N.A., 2018 WL 1184812, at *7 (N.D. Cal.
11
     Mar. 7, 2018). In opposition, Plaintiff acknowledges that § 2924.10 has been repealed, but argues
12
     Defendant owed him a duty of care to handle his loan modification request correctly. In reply,
13
     Defendant, relying on the reasoning in Jacobik, again asserts that Plaintiff may not assert a cause
14
     of action based on the repealed section.
15
            Defendant’s reliance on Jacobik is misplaced. While § 2924.10 was repealed, several
16
     courts have maintained actions pursuant to this section under the principle of “statutory
17
     continuity.” See Travis v. Nationstar Mortg., LLC, 733 F. App'x 371, 373 (9th Cir. 2018) (“under
18
     the rule of ‘statutory continuity,’ when a statute is repealed without a saving clause and as a part
19
     of the same act it is simultaneously re-enacted in substantially the same form and substance,
20
     all rights and liabilities which accrued under the former act will be preserved and enforced”)
21
     (internal citations and quotation marks omitted); Watkins v. Ditech Fin. LLC, No. 2:17-cv-02247-
22
     MCE-EFB, 2018 WL 4611361, at *3 (E.D. Cal. Sep. 26, 2018) (allowing claims under § 2924.10
23
     based on principle of “statutory continuity”); see also Kang v. Wells Fargo, No. 18cv332-MMA
24
     (JMA), 2018 WL 1427081, at *4 n.5 (S.D. Cal. Mar. 22, 2018) (The California Legislature
25
     repealed Cal. Civ. Code § 2924.10 in January 2018, but the statute still governs events that
26
     occurred from January 1, 2013 through December 31, 2017”); Fought v. Wells Fargo Bank, No.
27
     2:17-cv-01706-MCE-KJN, 2018 WL 1071269, at *1 n.1 (E.D. Cal. Feb. 27, 2018) (same).
28

                                                        9
 1          Under the principle of statutory continuity, the statute still applies to this cause of action.

 2   However, in order to state a claim and survive a Rule 12(b)(6) motion, Plaintiff must allege facts

 3   sufficient to show Defendant’s violation was material. Here, Plaintiff has alleged sufficient facts

 4   to show that Defendant’s violation of § 2924.10 was material. Section 2924.10 provides, “[w]hen

 5   a borrower submits a complete first lien modification application or any document in connection

 6   with a first lien modification application, the mortgage servicer shall provide written

 7   acknowledgement of the receipt of the documentation within five business days of receipt.” Cal.

 8   Civ. Code § 2924(a). Although Defendant contends Plaintiff did not submit a modification until

 9   three days before the foreclosure sale, the TAC alleges Plaintiff submitted a completed

10   application by fax on June 12, 2015, a full two weeks before the sale occurred. Plaintiff’s home

11   was then sold two weeks after he allegedly submitted that application, without an

12   acknowledgment from Defendant. It is plausible that Defendant’s failure to respond to Plaintiff’s

13   application affected the modification process, which ultimately resulted in the loss of Plaintiff’s

14   home. Cornejo v. Ocwen Loan Servicing, LLC, 151 F. Supp. 3d at 1113. Accordingly, the Court

15   DENIES Defendant’s Motion to Dismiss as to Claim One regarding §§ 2923.7 and 2924.10 and

16   GRANTS the motion as to §§ 2923.3 and 2923.5.

17                  B.      Claims Two, Four, and Five: Fraud (False Promise), Fraud (Intentional

18                          Misrepresentation), and Fraud (Negligent Misrepresentation)

19          In its order on Defendant’s previous motion to dismiss, the Court dismissed Claims Two,

20   Four, and Five with prejudice because Plaintiff could not plead a necessary element of fraud.
21   (ECF No. 44 at 15.) Despite this, Plaintiff’s TAC re-pled the claims. (ECF No. 49 at 20–23.)

22   Defendant again moves to dismiss the claims on the grounds that the Court previously dismissed

23   them. The Court, therefore, dismisses Claim Two, Four, and Five again with prejudice and finds

24   Plaintiff’s disregard for the Court’s ruling on the last motion to dismiss careless. To the extent

25   the Court grants leave to amend as to other causes of action, Plaintiff must file a Fourth Amended

26   Complaint that fully complies with this Order.1
27
     1
            Failure to comply with the Court’s Order may result in sanctions. See E.D. Cal. L.R. 110;
28   Fed. R. Civ. P. 11.

                                                        10
 1                  C.      Claim Three: Fraud (Concealment)

 2          Defendant argues the Court should dismiss Plaintiff’s Third Cause of Action because

 3   Plaintiff largely bases its claim on actions taken by BANA instead of Defendant. Defendant

 4   asserts Plaintiff has only alleged it concealed the fact that the Trustee’s Sale was predicated on a

 5   Notice of Default recorded in 2009, which Defendant asserts was not rescinded despite Plaintiff’s

 6   allegations. In opposition, Plaintiff argues, as BANA’s successor, Defendant inherited BANA’s

 7   wrongdoing, and therefore, Plaintiff has sufficiently stated a claim for concealment. In reply,

 8   Defendant argues Plaintiff has not pleaded sufficient facts to impose successor liability on

 9   Defendant for BANA’s acts.

10          The elements of a cause of action for fraud based on concealment are: “(1) the defendant

11   must have concealed or suppressed a material fact, (2) the defendant must have been under a duty

12   to disclose the fact to the plaintiff, (3) the defendant must have intentionally concealed or

13   suppressed the fact with the intent to defraud the plaintiff, (4) the plaintiff must have been

14   unaware of the fact and would not have acted as he did if he had known of the concealed or

15   suppressed fact, and (5) as a result of the concealment or suppression of the fact, the plaintiff

16   must have sustained damage.” Davis v. HSBC Bank, 691 F. 3d 1152, 1163 (9th Cir. 2012) (citing

17   Marketing West, Inc. v. Sanyo Fisher (USA) Corp., 6 Cal. App. 4th 603, 612–13 (1992)).

18          Plaintiff does not argue Defendant is independently liable for fraud based on concealment,

19   and therefore, concedes the argument. The Court next addresses Plaintiff’s contention that

20   Defendant should be liable through successor liability. Defendant argues, and Plaintiff concedes,
21   generally, a corporation purchasing the assets of another is insulated from the debts and liability

22   of its predecessor. Ray v. Alad Corp., 19 Cal. 3d 22, 25 (1997). However, a successor in interest

23   may have liability under one of four exceptions: “(1) there is an express or implied agreement of

24   assumption, (2) the transaction amounts to a consolidation or merger of the two corporations, (3)

25   the purchasing corporation is a mere continuation of the seller, or (4) the transfer of assets to the

26   purchaser is for the fraudulent purpose of escaping liability for the seller's debts.” Id. at 28.
27   Defendant asserts Plaintiff has failed to allege sufficient facts to establish the applicability of any

28   of these exceptions, and so, the Court should dismiss Plaintiff’s claim. (ECF No. 61 at 10.); see

                                                        11
 1   Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150, 1170–71 (2016) (finding no

 2   successor liability where appellants did not allege sufficient facts to show an exception to the

 3   ordinary rule of successor nonliability).

 4           Although Plaintiff correctly cites the exceptions to the general rule of successor liability in

 5   his Opposition, he does not identify any alleged facts or offer any proposed facts that would

 6   suggest Defendant assumed BANA’s liabilities. Therefore, the Court finds Plaintiff failed to

 7   allege sufficient facts to establish successor liability. It is clear to the Court that Plaintiff could

 8   not state a claim for concealment against Defendant since Plaintiff asserts he informed Defendant

 9   of BANA’s wrongful acts and misrepresentations regarding the loan. Plaintiff’s own admissions

10   show he was aware of BANA’s wrongful conduct and would not have acted differently had he

11   known of the facts. Accordingly, the Court finds amendment would be futile and GRANTS

12   Defendant’s Motion to Dismiss as to Claim Three without leave to amend.

13                   D.      Claim Six: Negligence

14           Despite the Court’s previous finding that Defendant owed Plaintiff a duty of care (ECF

15   No. 44 at 18), Defendant again argues it does not owe Plaintiff a duty. Defendant contends the

16   multifactor test in Biakanja v. Irving, 49 Cal. 2d 647, 650 (1958) applies only in the absence of

17   contractual privity between the parties, and therefore, the Court should not have applied it here

18   since the parties’ relationship is governed by the original loan agreement. Defendant does not

19   cite authority to support its contention.2 In opposition, Plaintiff argues it meets all the Biakanja

20   factors and Defendant owes Plaintiff a duty to service his loan properly. In its reply, Defendant
21   again asserts the Biakanja test does not apply due to the parties’ contractual relationship.

22   ///

23   ///

24   ///

25   2
             Defendant cites Robinson Helicopter Co., Inc. v. Dana Corp. 34 Cal. 4th 979 (2004) in
26   support of its position. However, Defendant notably omits part of the quotation, which reads,
     “the economic loss rule prevent[s] the law of contract and the law of tort from dissolving one into
27   another.” Id. at 988. (internal citations and quotation marks omitted). The Court notes the cited
     authority is irrelevant to the instant dispute.
28

                                                         12
 1          Defendant’s interpretation of Biakanja is incorrect. The Biakanja factors apply even

 2   when the parties are in privity. See Clinton v. Select Portfolio Servicing, Inc., 225 F. Supp. 3d

 3   1168, 1174 (E.D. Cal 2016) (finding common law duty between plaintiff and loan servicer who

 4   were in privity.); Meixner v. Wells Fargo Bank, N.A., 101 F. Supp 3d 938, 955 (E.D. Cal. 2015)

 5   (imposing a duty when plaintiff was in privity with lender.); Kemp v. Wells Fargo Bank, N.A.,

 6   No. 17-cv-01259-MEJ, 2017 WL 4805567, at *6 (N.D. Cal. Oct. 25, 2017) (“[C]ourts still apply

 7   the Biakanja factors to determine whether a financial institution owes a duty of care to a

 8   borrower-client, even where the parties are in privity.”). After reviewing the TAC, the Court

 9   finds nothing that would change its previous analysis. The Court finds Defendant likely owed

10   Plaintiff a duty of care to consider Plaintiff’s oral and written concerns regarding the need for an

11   audit and modification.

12          Defendant also asserts the facts alleged in Plaintiff’s TAC support a finding that Bank of

13   America, N.A., a former co-defendant, breached its duty to Plaintiff, but do not show Defendant3

14   independently breached its duty to Plaintiff. (ECF No. 50 at 21–22.) Plaintiff responds by

15   asserting that Defendant knew of the need for an audit and modification of the loan, and

16   nevertheless, proceeded with the foreclosure. (ECF No. 59 at 20.) The Court previously found

17   Plaintiff alleged Defendant breached its duty of care by not dealing reasonably with Plaintiff after

18   being informed of the potential miscalculations and in light of Plaintiff’s attempts to file loan

19   modification paperwork with Defendant. Defendant has not proffered any arguments that justify

20   reconsideration of that decision. Defendant’s Motion to Dismiss Plaintiff’s Sixth Claim is
21   DENIED.

22                  E.      Claim Seven: Violation of Business and Professions Code § 17200

23          Defendant argues Plaintiff fails to allege any specific facts supporting a finding of

24   unlawful or unfair conduct perpetrated by Defendant in violation of Business and Professions

25   Code § 17200. In opposition, Plaintiff reasserts his allegations and states they are sufficient to

26   3
            Defendant correctly notes that Plaintiff has improperly lumped all defendants together
27   throughout the TAC. However, at this time, all other defendants have been dismissed with
     prejudice. (ECF No. 63.) Accordingly, the Court reads the TAC to state allegations against
28   Defendant specifically, despite the defects in the form of the Complaint.

                                                       13
 1   state a claim. Business and Professions Code § 17200 defines “unfair competition” as “any

 2   unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading

 3   advertising.” Cal. Bus. & Prof. Code § 17200. An “unlawful” business practice under the UCL

 4   is practice that violates any other law. Walker v. USAA Cas. Ins. Co., 474 F. Supp. 2d 1168, 1171

 5   (E.D. Cal. 2007); see also Cel-Tech Commc'ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th

 6   163, 187 (1999).

 7          Previously, the Court denied Defendant’s motion to dismiss Claim Seven, argued on

 8   different grounds. (ECF No. 44 at 19.) Here, Plaintiff’s TAC again states a claim for violations

 9   of HBOR, which is sufficient to meet the unlawfulness prong of Business and Professions Code §

10   17200. Accordingly, the Court DENIES Defendant’s Motion to Dismiss as to Claim Seven.

11                  F.      Claim Eight: Violation of the Rosenthal Fair Debt Collection Practices Act

12          Defendant argues Plaintiff failed to sufficiently allege “the contents and dates of the

13   communications with specificity” in amending his complaint, and therefore, Plaintiff has not pled

14   a claim for violation of the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”). Plaintiff

15   responds by relisting allegations from the TAC and arguing that he cannot provide specific dates

16   until he has conducted further discovery. To state a claim under the RFDCPA a plaintiff must

17   allege (1) the plaintiff was a customer, (2) the defendant was a debt collector within the meaning

18   of the statute, and (3) the defendant committed an act or omission in violation of the statute.

19   Robinson v. Managed Accounts Receivables Corp., 654 F. Supp. 2d 1051, 1057 (C.D. Cal. 2009).

20   The RFDCPA is directed at false, misleading, or harassing communications, and as such, courts
21   have held that the date and contents of each alleged communication must be pled with

22   particularity. See Arikate v. J.P. Morgan Chase & Co., 430 F. Supp. 2d 1013, 1027 (N.D. Cal.

23   2006). Here, Plaintiff has failed to allege specific facts showing when and how Defendant

24   violated the RFDCPA. Furthermore, it is clear from Plaintiff’s own admission that he cannot

25   sufficiently allege a violation of the RFDCPA by Defendant. Therefore, the Court GRANTS

26   Defendant’s Motion to Dismiss Claim Eight without leave to amend.
27   ///

28   ///

                                                       14
 1                   G.       Claim Eleven: Intentional Infliction of Emotional Distress

 2           Defendant argues Plaintiff has failed to allege any outrageous conduct perpetrated by

 3   Defendant during the foreclosure of Plaintiff’s home. Defendant also contends Plaintiff has again

 4   alleged conduct committed only by BANA and FNMA, and therefore, the TAC remains deficient.

 5   Plaintiff opposes Defendant’s contention, arguing Defendant was aware of Plaintiff’s medical

 6   conditions, proceeded with the illegal foreclosure despite Plaintiff’s attempts to negotiate, and

 7   recklessly disregarded the likelihood that proceeding would cause emotional distress. In reply,

 8   Defendant argues settlement discussions are insufficient to establish a claim for relief and

 9   Plaintiff fails to plead any facts showing it had such discussions with Defendant. Defendant also

10   argues that FNMA was the foreclosing party and perpetrated the eviction. Finally, Defendant

11   asserts that whether or not the foreclosure violated HBOR, Plaintiff fails to show that Defendant’s

12   conduct is outrageous.

13           The elements of the tort of intentional infliction of emotion distress are: “(1) extreme and

14   outrageous conduct by the defendant with the intention of causing, or reckless disregard of the

15   probability of causing, emotional distress; (2) the plaintiff's suffering severe or extreme emotional

16   distress; and (3) actual and proximate causation of the emotional distress by the defendant's

17   outrageous conduct.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 1001 (1993). To be

18   considered outrageous, the conduct must be so extreme as to exceed all bounds of decency

19   tolerated in a civilized society. (Id.)

20           Plaintiff alleges Defendant improperly proceeded with the foreclosure despite knowing of
21   Plaintiff’s physical condition and the emotional distress he was suffering as a result of the

22   foreclosure. Defendant intended to cause and recklessly disregarded the probability that Plaintiff

23   would suffer emotional distress. Plaintiff suffered severe physical and emotional distress,

24   including heart pains and loss of sight due to Defendant’s conduct. Plaintiff has clearly stated

25   facts sufficient to show that he experienced severe emotional distress, which was proximately

26   caused by Defendant’s conduct. However, whether Defendant’s conduct reaches the necessary
27   level of extreme and outrageous is a question of fact which depends on a number of factors.

28   Accepting the allegations in the TAC as true, it is possible that if Defendant illegally foreclosed

                                                        15
 1   on Plaintiff, despite his attempts to negotiate and Defendant’s knowledge of the history of the

 2   loan and Plaintiff’s emotional distress, then Defendant’s conduct may rise to the requisite level of

 3   outrageousness. Accordingly, the Court DENIES Defendant’s Motion to Dismiss Claim Eleven.

 4                   H.      Claim Twelve: Negligent Infliction of Emotional Distress

 5           Defendant contends Plaintiff failed to allege any negligent conduct by Defendant since

 6   Plaintiff bases its negligent infliction of emotion distress claim on violations of HBOR. In

 7   opposition, Plaintiff argues Defendant had a duty to conduct a lawful and legally sound

 8   foreclosure sale of the property, and its negligent failure to do so caused Plaintiff’s emotional

 9   distress. Defendant responds by again contending that Plaintiff’s HBOR claim fails, and

10   therefore, this claim fails as well.

11           In order to state a claim for negligent infliction of emotional distress, Plaintiff must allege:

12   “(1) the defendant engaged in negligent conduct; (2) the plaintiff suffered serious emotional

13   distress; and (3) the defendant’s negligent conduct was a cause of the serious emotional distress.”

14   Hall v. Apollo Group, Inc., No. 14-CV-01404-LHK, 2014 WL 4354420, at *6 (N.D. Cal. Sept. 2,

15   2014). As discussed above, Plaintiff has stated a claim for a violation of HROB (Claim One) and

16   negligence (Claim Six). As addressed in Claim Eleven, Plaintiff adequately alleges he suffered

17   severe emotional distress. Finally, Plaintiff alleges that Defendant negligently caused injury as

18   described in the incorporated allegations. Reading the TAC liberally, Plaintiff has sufficiently

19   stated a claim for negligent infliction of emotional distress. Therefore, the Court DENIES

20   Defendant’s Motion to Dismiss Claim Twelve.
21                   I.      Claim Thirteen: Wrongful Foreclosure and Eviction

22           Defendant argues Plaintiff’s claim is premised on the idea that the Trustee’s Sale of the

23   property was void because it was based on the 2009 Notice of Default, which Plaintiff alleges was

24   rescinded in 2011 and Defendant contends had not been rescinded. Plaintiff opposes, arguing

25   Defendant relied on a void Notice of Default and proceeded with the foreclosure despite being

26   warned of the defects to the title.
27   ///

28   ///

                                                        16
 1          To state a claim for wrongful foreclosure, a plaintiff must plead: “(1) the trustee or

 2   mortgagee caused an illegal, fraudulent, or willfully oppressive sale of real property pursuant to a

 3   power of sale in a mortgage or deed of trust; (2) the party attacking the sale (usually but not

 4   always the trustor or mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or

 5   mortgagor challenges the sale, the trustor or mortgagor tendered the amount of the secured

 6   indebtedness or was excused from tendering.” Miles v. Deutsche Bank Nat'l Tr. Co., 236 Cal.

 7   App. 4th 394, 408 (2015) (quoting Lona v. Citibank, N.A. 2020 Cal. App. 4th 89, 104 (2011)).

 8   The Court previously denied Defendant’s motion to dismiss Plaintiff’s Thirteenth Claim after

 9   finding Plaintiff had adequately alleged facts supporting the three elements necessary to state a

10   claim for wrongful foreclosure and eviction. Since neither party contests whether Plaintiff pled

11   the elements of prejudice or harm to plaintiff and the tender rule,4 the Court does not revisit its

12   previous order and finds that those elements are properly pled.

13          The legality of the foreclosure sale is the central point of contention between the parties.

14   Both parties have attempted to prove the truth of their assertions by providing additional

15   documents to the Court. Plaintiff attaches a number of documents to the TAC purporting to show

16   the Notice of Default was improper. (ECF No. 49-1–49-14.) Meanwhile, Defendant requests the

17   Court take judicial notice of documents purporting to show the full chain of title on the property

18   to prove the Notice of Default was valid. (ECF No. 52.) While the Court may take notice of the

19   document’s existence, the Court may not take judicial notice of a fact that is “subject to

20   reasonable dispute.” Fed. R. Evid. 201(b). Here, the parties dispute whether the Notice of
21   Default was valid, rescinded, or had been recorded according to proper procedures. Since the fact

22   is disputed, the Court expressly declines to decide the truth of the matter or to consider materials

23
     4
             Defendant again seeks to invoke the tender rule to dismiss the TAC in its entirety.
24   However, Defendant merely repeats its previous argument, citing no additional authority that is
     responsive to the Court’s previous Order. (ECF No. 44 at 24.) Defendant does not challenge the
25
     finding that Plaintiff should be exempt from the tender requirement. (Id. at 25.) Furthermore,
26   Defendant does not cite any authority extending the tender rule beyond the wrongful foreclosure
     context. The Court is not convinced that Plaintiff’s lack of pleading tender would dismiss
27   Plaintiff’s claims sounding in tort. However, the Court need not address this concern in light of
     the Court’s ruling on the issue.
28

                                                        17
 1   beyond the pleadings. To do so would transform the current motion to dismiss into a motion for

 2   summary judgement pursuant to Federal Rule of Civil Procedure 12(d).5 Plaintiff has sufficiently

 3   alleged the sale proceeded illegally. Whether those allegations are true is a question of fact that is

 4   improperly decided on a motion to dismiss. Accordingly, the Court DENIES Defendant’s Motion

 5   to Dismiss Claim Thirteen.

 6            IV.     CONCLUSION

 7            Based on the foregoing, the Court ORDERS as follows:

 8         1. Defendant’s Motion to Dismiss as to Claim One is GRANTED in part and DENIED in

 9            part;

10         2. Defendant’s Motion to Dismiss as to Claim Three is GRANTED without leave to amend;

11         3. Defendant’s Motion to Dismiss as to Claim Six is DENIED;

12         4. Defendant’s Motion to Dismiss as to Claim Seven is DENIED;

13         5. Defendant’s Motion to Dismiss as to Claim Eight is GRANTED without leave to amend;

14         6. Defendant’s Motion to Dismiss as to Claim Eleven is DENIED;

15         7. Defendant’s Motion to Dismiss as to Claim Twelve is DENIED;

16         8. Defendant’s Motion to Dismiss as to Claim Thirteen is DENIED; and

17         9. To the extent Plaintiff continues to allege Claims Two, Four, and Five, the Court

18            GRANTS Defendant’s motion and dismisses each claim with prejudice.

19            Plaintiff is granted twenty-one (21) days from the date of this Order to file a Fourth

20   Amended Complaint that fully complies with the Court’s Order. Plaintiff is not permitted leave
21   to amend beyond the confines of this Order. Defendant is afforded twenty-one (21) days from the

22   date Plaintiff files an amended complaint to file an answer.

23   ///

24   ///

25   ///

26   5
             Rule 12(d) provides, “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
27   pleadings are presented to and not excluded by the court, the motion must be treated as one for
     summary judgment under Rule 56. All parties must be given a reasonable opportunity to present
28   all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d).

                                                        18
 1         IT IS SO ORDERED.

 2   DATED: April 7, 2020

 3

 4

 5                             Troy L. Nunley
                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                19
